DETAILED ACTION
The Preliminary Amendment filed on 06/14/2021 has been received and entered.  

The Information Disclosure Statements filed on 06/14/2021 and 07/16/2021 have been considered. 

Claims 1-10 as amended are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. U.S. Application 2010/0058192 (hereinafter “Okamoto”).

	Referring to claim 1, Okamoto teaches an information processing apparatus comprising:
	a main screen image display control section that displays a main screen image including a main content (a plurality of different applications are displayed at the same time in region 402; as shown in Figure 16 for example, region 412 displays main content) (paragraphs [0200]-[0201]);
	a sub-screen image display control section that displays a sub-screen image including a sub-content of a kind different from a kind of the main content in a time period same as the main screen image (a plurality of different applications are displayed at the same time in region 402; as shown in Figure 16 for example, region 413 displays sub content from a different application) (paragraphs [0200]-[0201]); and
	a manipulation receiving section that receives a switchover manipulation from a mode in which a manipulation for the main screen image is received over to a mode in which a manipulation for the sub-screen image is received (the user can provide input so that manipulation is switched from application content shown in 412 to application content shown in 413 in Figure 16) (paragraphs [0200]-[0201] and further shown in Figures 16-17),
	wherein, when a switchover to the mode in which the manipulation for the sub-screen image is received is performed, the sub-screen image display control section displays the sub-screen image in an emphasized manner (when the image from sub screen 413 shown in Figure 16 becomes the focused window, the content from sub screen 413 is displayed in an emphasized manner, i.e. it moves to the center of the display section as shown in Figure 17) (paragraphs [0200]-[0201] and further shown in Figures 16-17).

	Referring to claim 4, Okamoto teaches the information processing apparatus according to claim 1, wherein the sub-screen image display control section displays the sub-screen image in an emphasized manner by changing a background color of the sub-screen image to a predetermined color (the window that is now in focus is displayed brighter than other regions) (paragraph [0224]). 

	Referring to claim 5, Okamoto teaches the information processing apparatus according to claim 1, wherein the sub-screen image display control section displays the sub-screen image in an emphasized manner by moving an arrangement position of the sub-screen image from an arrangement position in the mode in which the manipulation for the main screen image is received to a position close to a center of the main screen image (when the image from sub screen 413 shown in Figure 16 becomes the focused window, the content from sub screen 413 moves to the center of the display section as shown in Figure 17) (paragraphs [0200]-[0201] and further shown in Figures 16-17).

	Referring to claim 6, Okamoto teaches the information processing apparatus according to claim 1, wherein the sub-screen image display control section displays a guide image for guiding the switchover manipulation in association with the sub-screen image in the mode in which the manipulation for the main screen image is received (displaying guide images such as the up and down arrows and buttons 431 and 432 in Figure 19) (paragraphs [0204]-[0205]).  

	Referring to claim 7, Okamoto teaches the information processing apparatus according to claim 6, wherein the sub-screen image display control section displays the guide image on a boundary line between the sub-screen image and the main image (up and down buttons shown in Figure 16 for example) (paragraphs [0200]-[0201]).

Referring to claim 9, Okamoto teaches an information processing method comprising:
	displaying a main screen image including a main content (a plurality of different applications are displayed at the same time in region 402; as shown in Figure 16 for example, region 412 displays main content) (paragraphs [0200]-[0201]);
	displaying a sub-screen image including a sub-content of a kind different from a kind of the main content in a time period same as the main screen image (a plurality of different applications are displayed at the same time in region 402; as shown in Figure 16 for example, region 413 displays sub content from a different application) (paragraphs [0200]-[0201]); and
	receiving a switchover manipulation from a mode in which a manipulation for the main screen image is received over to a mode in which a manipulation for the sub-screen image is received (the user can provide input so that manipulation is switched from application content shown in 412 to application content shown in 413 in Figure 16) (paragraphs [0200]-[0201] and further shown in Figures 16-17); and 
	displaying the sub-screen image in an emphasized manner when a switchover to the mode in which the manipulation for the sub-screen image is received is performed (when the image from sub screen 413 shown in Figure 16 becomes the focused window, the content from sub screen 413 is displayed in an emphasized manner, i.e. it moves to the center of the display section as shown in Figure 17) (paragraphs [0200]-[0201] and further shown in Figures 16-17).

Referring to claim 10, Okamoto teaches a non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to perform an information processing method by carrying out actions, comprising:
	displaying a main screen image including a main content (a plurality of different applications are displayed at the same time in region 402; as shown in Figure 16 for example, region 412 displays main content) (paragraphs [0200]-[0201]);
	displaying a sub-screen image including a sub-content of a kind different from a kind of the main content in a time period same as the main screen image (a plurality of different applications are displayed at the same time in region 402; as shown in Figure 16 for example, region 413 displays sub content from a different application) (paragraphs [0200]-[0201])); and
	receiving a switchover manipulation from a mode in which a manipulation for the main screen image is received over to a mode in which a manipulation for the sub-screen image is received (the user can provide input so that manipulation is switched from application content shown in 412 to application content shown in 413 in Figure 16) (paragraphs [0200]-[0201] and further shown in Figures 16-17); and 
	displaying the sub-screen image in an emphasized manner when a switchover to the mode in which the manipulation for the sub-screen image is received is performed (when the image from sub screen 413 shown in Figure 16 becomes the focused window, the content from sub screen 413 is displayed in an emphasized manner, i.e. it moves to the center of the display section as shown in Figure 17) (paragraphs [0200]-[0201] and further shown in Figures 16-17).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. U.S. Application 2010/0058192 (hereinafter “Okamoto”), as applied to claim 1 above, and further in view of Ishitsuka U.S. Publication 2013/0009983.

Referring to claim 2, Okamoto teaches all of the limitation as applied to claim 1 above.  Ishitsuka teaches an information processing apparatus that displays a plurality of images at the same time (Ishitsuka: paragraph [0076] and further shown in Figure 3A) similar to that of Okamoto.  In addition, Ishitsuka also teaches displaying one of the images in an emphasized manner by displaying an area having a predetermined background color and surrounding an outer circumference of the image (user selected image is surrounded by a selection frame comprising a background color) (Ishitsuka:  paragraphs [0105] and [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify displaying the sub-screen image in the emphasized manner taught by Okamoto to include adding the selection frame around the image, as taught by Ishitsuka.  One would have been motivated to make such a combination in order to allow the user to visually determine and easily identify which item has been selected (Ishitsuka:  paragraphs [0006] and [0057]).

	Referring to claim 3, Okamoto, as modified by Ishitsuka, teaches the information apparatus according to claim 2, wherein the sub-screen image display control section displays guide information for presenting contents of manipulation for the sub-screen image within the area having the predetermined background color (for example, Figure 19 of Okamoto shows guide information such as up and down buttons and buttons 431 and 432 and Ishitsuka teaches displaying a frame around the image) (Okamoto: paragraphs [0204]-[0205]; Ishitsuka:  paragraphs [0105] and [0107]).  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. U.S. Application 2010/0058192 (hereinafter “Okamoto”), as applied to claim 7 above, and further in view of Jang et al. U.S. Publication 2016/0170709 (hereinafter “Jang”). 

	Referring to claim 8, Okamoto teaches all of the limitations as applied to claim 7 above.  In addition, Okamoto also teaches displaying the guide image at a position, on an outer circumference of the sub-screen image, on a side close to an outer circumference of the main screen image (up and down buttons shown in Figure 16 for example) (Okamoto: paragraphs [0200]-[0201]).  Jang teaches switching focus from a main screen image to a sub-screen image (a first window of a plurality of windows may be a main window and a second window of a plurality of windows may be a sub window) (Jang: paragraph [0017]) similar to that of Okamoto.  In addition, Jang also teaches wherein the sub-screen image display control section displays the sub-screen image inside the main screen image (displaying the sub-window w62 inside the main window w61 as shown in Figure 10) (Jang: paragraphs [0017] and [0095]-[0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main window and sub window taught by Okamoto to include Jang’s display of the sub window inside the main window.  One would have been motivated to make such a combination in order to provide the well-known picture in picture (PIP) function (Jang:  paragraph [0096]). 


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach similar methods of switching focus from a main window to a sub window.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173

/TING Z LEE/Primary Examiner, Art Unit 2173